Citation Nr: 1037736	
Decision Date: 10/06/10    Archive Date: 10/15/10	

DOCKET NO.  07-17 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
previously-denied claim of entitlement to service connection for 
a chronic acquired psychiatric disorder, to include a psychosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had service from November 1972 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the VARO in 
Houston that determined that new and material evidence sufficient 
to reopen a previously-denied claim of entitlement to service 
connection for a psychosis had not been submitted.  Based on the 
determination below, further action is indicated and the question 
of the Veteran's entitlement to service connection for a chronic 
acquired psychiatric disability is addressed in the remand 
portion of the decision below.  The matter is REMANDED to the RO 
by way of the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  Service connection for a psychosis was denied by rating 
decision in June 2003.  A  Statement of the Case was issued in 
January 2004, but a timely appeal was not perfected.  

2.  Evidence received since the 2003 rating decision denying 
service connection for a psychosis is not cumulative or redundant 
of other evidence of record, relates to unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection for 
a chronic acquired psychiatric disability.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist a claimant in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326.  With 
respect to the issue being decided at this time, the Board is 
granting the benefit sought on appeal.  Accordingly, assuming 
without deciding, that any error was committed with either the 
duty to assist or the duty to notify, such error was harmless and 
will not be further discussed.  

New and Material Evidence

Governing regulations provide that an appeal consists of a timely 
filed Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive Appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
has been presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that new and material evidence has been presented) 
will be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Service connection for a psychosis claimed as 
schizophrenia/depression/anxiety, was denied by the RO in a 
June 2003 rating decision.  It was determined that review of the 
service treatment records did not reveal the Veteran received 
treatment for or was diagnosed with a psychiatric disorder while 
in service.  It was further indicated that no evidence had been 
submitted showing a diagnosis of a psychiatric disorder within 
one year following service discharge in 1977.  Additionally, it 
was stated that no evidence had been submitted linking any 
current psychiatric disorder to the Veteran's military service.  

Evidence received since the final decision in June 2003 includes 
additional VA treatment records, testimony by the Veteran at a 
February 2008 personal hearing at the RO and reports of Social 
Security records used in making a Social Security determination 
in the Veteran's favor in 2004.  

The evidence includes the report of a psychiatric evaluation of 
the Veteran by VA in May 2007 at which time the examiner stated 
that he did have access to military records to verify the 
military assignments that the Veteran reported he had or his 
reports of injuries which he stated were self-inflicted.  The 
examiner noted that the hospital discharge summary from 1993 did 
not mention paranoid symptoms when the Veteran was admitted for 
drug treatment.  The examiner stated "it certainly is possible 
that experiences such as he reports could be responsible for 
producing psychiatric symptoms and be service related."  
Pertinent impressions were made of:  Psychosis not otherwise 
specified; and polysubstance dependence.  

The opinion of the examiner clearly addresses the issue of a 
nexus showing a possible connection.  For purposes of reopening, 
the Board finds this evidence to be new and material.  The 
comment by the examiner raises a reasonable possibility of 
substantiating the claim.  

New and material evidence has therefore been received, and the 
claim of service connection for an chronic acquired psychiatric 
disorder is reopened.  

Adjudication of the claim does not end with a determination that 
new and material evidence has been received.  The matter must now 
be addressed on a de novo basis.  For the reasons detailed below, 
additional development is required for a fair and full 
adjudication of the underlying service connection claim.  


ORDER

New and material evidence having been received, the claim of 
service connection for a chronic acquired psychiatric disorder, 
to include a psychosis, is reopened.  To this extent only, the 
benefit sought on appeal is granted.  


REMAND

A review of the record reveals that Social Security 
Administration records relating to a 2004 grant of disability 
benefits to the Veteran had been associated with the claims file.  
However, it does not appear the records have been reviewed by the 
RO in connection with the case.  This needs to be accomplished.  

Additionally, the Board is aware of the recent case of Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), in which the United States Court 
of Appeals for Veterans Claims (Court) found that an appellant 
did not file a claim to receive benefits only for a particular 
diagnosis, but for the affliction (symptoms) his mental 
condition, whatever it was diagnosed as, was causing him.  
Accordingly, in accordance with Clemons, VA must consider in the 
instant case whether the Veteran has a psychiatric disability, 
including a psychosis, that is etiologically related to his 
military service.  The medical evidence of record includes a 
notation on a VA health care clinic outpatient visit in 
March 2002 that the Veteran endorsed a history of military sexual 
trauma when he was seen a few days earlier.  This has not been 
addressed by the RO.  

A review of the record reveals the Veteran has not been accorded 
an examination with nexus opinion including a claims file review 
by a health care professional knowledgeable in psychiatry.  The 
Board believes that this would be helpful in making a more 
equitable determination.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

In view of the foregoing, the case is REMANDED for the following:  

1.  Obtain all records of treatment for the 
Veteran's psychiatric disability from 2008 
to the present at the VA Medical Center in 
Houston.  

2.  The Veteran should be provided with an 
opportunity to present more specific 
details regarding any claimed military 
sexual trauma, to include the names, dates, 
and places of any event that he has claimed 
as a stressor.  VA should then consider 
whether the provided information is 
sufficient to submit to the appropriate 
service department for verification.  If 
the information is not sufficient, it must 
be explained to the Veteran and documented 
in the claims file why submission for 
verification is not warranted.  

3.  Thereafter, the Veteran should be 
accorded an examination by a physician 
knowledgeable in psychiatry for the purpose 
of determining whether he has a psychiatric 
disorder of service origin.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.  It is essential 
that the examiner provide a complete 
medical rationale for any opinion 
expressed.  It would be helpful if the 
examiner used the following language, as 
may be appropriate:  "More likely than not" 
(meaning likely greater than 50 percent), 
"at least as likely as not" (meaning 
likelihood of at least 50 percent), or 
"less likely than not" or "unlikely" 
(meaning that there was less than a 
50 percent likelihood).  The term "as least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a medical conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

4.  After conducting any development deemed 
appropriate, the issue should be 
readjudicated.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case  and be 
afforded an opportunity to respond.  The 
record should then be returned to the Board 
for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


